Citation Nr: 1048521	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Eligibility for VA health care benefits under Chapter 17 of Title 
38 of the United States Code.  

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, A.V., and J.M. 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Appellant had active military service from March 1968 to 
August 1973.  His DD Form 214 reflects that the character of 
service was under other than honorable conditions, with over 900 
days of lost time.  

This decision comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the VA Medical Center 
(VAMC) in Palo Alto, California.
 
In July 2008, a hearing was held at the Regional Office (RO) in 
Oakland, California.  In July 2010, a hearing was held before the 
undersigned Veterans Law Judge sitting at the RO.  At that time, 
additional evidence was submitted with a waiver of RO 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  


REMAND

With certain exceptions, health-care and related benefits 
authorized by Chapter 17 of Title 38, United States Code, shall 
be furnished for any disability incurred in or aggravated during 
a period of service terminated by an administrative discharge 
under other than honorable conditions.  They may not, however, be 
furnished for any disability incurred or aggravated during a 
period of service terminated by a bad conduct discharge or when 
one of the bars listed in 38 C.F.R. § 3.12(c) (2010) applies.  38 
C.F.R. § 3.360(b) (2010). 

In September 2007, the VAMC determined that the Appellant was 
ineligible for VA health care because his service was 
dishonorable for VA purposes.  The Appellant disagreed and 
subsequently perfected this appeal.  

As noted in a separately issued decision, there appears to be a 
pending notice of disagreement at the RO pertaining to the issue 
of whether new and material evidence has been received to reopen 
a claim concerning the character of the Appellant's discharge.  
This issue is inextricably intertwined with the issue stated 
above.  That is, if the Appellant's character of discharge is 
changed, it may affect his entitlement to VA health care 
benefits.  Thus, the listed issue must be deferred pending the 
outcome of any appeal regarding character of discharge.  

Accordingly, the case is REMANDED for the following action:

The VAMC should defer any action on the above 
appeal pending the outcome of any appeal at 
the RO in Oakland, California pertaining to 
the character of the Appellant's discharge.  
Once that issue is resolved, the RO should 
readjudicate the issue of eligibility for VA 
health care benefits under Chapter 17 of 
Title 38 of the United States Code.  If the 
decision remains adverse to the Appellant the 
case should be returned to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



